         Case 1:11-cv-01735-CRC Document 139 Filed 08/10/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 HELMERICH & PAYNE
 INTERNATIONAL DRILLING CO.,

                        Plaintiff,
 vs.
                                                      Case No. 1:11-cv-01735-CRC
 BOLIVARIAN REPUBLIC OF
 VENEZUELA, PETRÓLEOS DE
 VENEZUELA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                         Defendants.


                                     JOINT STATUS REPORT

       On February 15, 2019, this Court stayed all proceedings in this action and ordered

Plaintiff Helmerich & Payne International Drilling Co. (“H&P-IDC”) to provide a status report

every 90 days until otherwise ordered. See Order, ECF No. 133. H&P-IDC filed its first status

report on May 15, 2019 and a second status report on August 14, 2019, requesting that the stay

be maintained. ECF Nos. 134, 135. After the second status report, the Court ordered that

subsequent reports shall be jointly filed. The parties thereafter filed joint reports on November

12, 2019, February 10, 2020, and May 12, 2020. ECF Nos. 136, 137, 138.

       The political situation in Venezuela continues to prevent this litigation from moving

forward at this time. Just last month, the U.S. Special Representative for Venezuela explained

the State Department’s view that, eventually, ongoing diplomatic and sanctions efforts will lead

to “the demise of the [Maduro] regime [and] the restoration of democracy.” Briefing with

Special Representative for Venezuela Elliott Abrams on Recent Developments in U.S.-Venezuela

Policy, U.S. Dep’t of State (July 28, 2020), https://tinyurl.com/yx8tf3af. But he was unable to
         Case 1:11-cv-01735-CRC Document 139 Filed 08/10/20 Page 2 of 3




say when: “I wish we had an exact timetable, and of course, in none of these cases is it possible

to have one.” Id.

       So long as the status quo remains, Defendants can neither produce documents in the

control of Petróleos de Venezuela or PDVSA Petróleo nor produce corporate representatives of

those defendants for deposition. The parties agree that the stay should remain in place, subject to

motion by any party to dissolve the stay for good cause shown, and that the parties should

continue to submit joint status reports every 90 days until such time as the stay is dissolved.



Dated: August 10, 2020                        Respectfully submitted,

                                              WILMER CUTLER PICKERING HALE AND
                                              DORR LLP

                                              /s/ David W. Ogden
                                              David W. Ogden (D.C. Bar No. 375951)
                                              David W. Bowker (D.C. Bar No. 989309)
                                              1875 Pennsylvania Avenue, NW
                                              Washington D.C. 20006
                                              Tel.: (202) 663-6000
                                              Fax: (202) 663-6363
                                              e-mail: david.ogden@wilmerhale.com

                                              Attorneys for Plaintiff

                                              HOGAN LOVELLS US LLP

                                              /s/ William L. Monts
                                              William L. Monts III (D.C. Bar No. 428856)
                                              555 Thirteenth Street, NW
                                              Washington, DC 20004-1009
                                              Tel.: (202) 637-5600
                                              Fax: (202) 637-5910
                                              Email: william.monts@hoganlovells.com

                                              Bruce D. Oakley (D.C. Bar No. TX0102)
                                              Hogan Lovells US LLP
                                              609 Main Street, Suite 4200
                                              Houston, TX 77002
Case 1:11-cv-01735-CRC Document 139 Filed 08/10/20 Page 3 of 3




                            Tel. (713) 632-1400
                            Fax: (713) 632-1401
                            Email: bruce.oakley@hoganlovells.com

                            Attorneys for Defendant
                            Bolivarian Republic of Venezuela

                            CURTIS, MALLET-PREVOST,
                            COLT & MOSLE LLP

                            /s/ Joseph D. Pizzurro
                            Joseph D. Pizzurro, Esq. (D.C. Bar No.
                            468922)
                            1717 Pennsylvania Avenue, N.W.
                            Washington, D.C. 20006
                            Tel.: (202) 452-7373
                            Fax: (202) 452-7333
                            Email: jpizzurro@curtis.com

                            Robert B. García, Esq. (pro hac vice)
                            Kevin A. Meehan, Esq. (pro hac vice)
                            101 Park Avenue
                            New York, New York 10178
                            Tel.: (212) 696-6000
                            Fax: (212) 697-1559

                            Attorneys for Defendants Petróleos de
                            Venezuela, S.A. and PDVSA Petróleo, S.A.
